       Case 4:19-cr-06063-SMJ     ECF No. 91   filed 04/21/20   PageID.486 Page 1 of 5




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
2
                                                                    Apr 21, 2020
3                        UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 4:19-cr-06063-SMJ-01
5                                                   4:19-cr-06063-SMJ-02
                               Plaintiff,
6                                               ORDER RESETTING
                  v.                            DEFENDANT CARTER’S (02)
7                                               MOTION AND MEMORANDUM
     MONICA PESINA, (01) and                    RE: SUPPRESSION OF
8    NICHOLAS SEAN CARTER, (02)                 EVIDENCE, DEFENDANT
                                                CARTER’S (02) MOTION AND
9                              Defendants.      MEMORANDUM TO SUPPRESS
                                                STATEMENTS AND EVIDENCE,
10                                              PRETRIAL CONFERENCE,
                                                TRIAL, AND RELATED CASE
11                                              MANAGEMENT DEADLINES

12

13         Pursuant to Eastern District of Washington General Order No. 20-101-4, and

14   in light of the evolving public health crisis caused by the outbreak of the

15   Coronavirus Disease 2019 (COVID-19) and the recently-declared national

16   emergency, the Court finds the interests of justice require Defendant Carter’s (02)

17   Motion and Memorandum Re: Suppression of Evidence and Defendant Carter’s

18   (02) Motion and Memorandum to Suppress Statements and Evidence hearing,

19   currently set for May 4, 2020 and May 5, 2020, be RESET to June 3, 2020. The

20   Court also finds the resulting delay requires the Pretrial Conference, currently set




     ORDER RESETTING HEARING – 1
       Case 4:19-cr-06063-SMJ     ECF No. 91   filed 04/21/20   PageID.487 Page 2 of 5




1    for May 28, 2020, be RESET to July 2, 2020, and the jury trial, currently set to

2    commence on June 22, 2020, be RESET to July 27, 2020. Specifically, the Court

3    finds failing to reschedule the motions hearing poses an undue risk of transmission

4    of the virus, including to Defendant, counsel, Court staff, law enforcement

5    personnel, and the public at large. Moreover, the impact of public health advisories

6    has reduced the availability of Court staff to conduct the hearing as scheduled.

7          Accordingly, IT IS HEREBY ORDERED:

8          1.     Defendant Carter’s (02) Motion and Memorandum Re: Suppression of

9                 Evidence, ECF No. 70, and Defendant Carter’s (02) Motion and

10                Memorandum to Suppress Statements and Evidence, ECF No. 71,

11                currently set for May 4, 2020 and May 5, 2020 is STRICKEN and

12                RESET to June 3, 2020 at 8:30 A.M. in Richland.

13         2.     The Pretrial Conference, currently set for May 28, 2020, is

14                STRICKEN and RESET to July 2, 2020 at 9:15 A.M. in Richland.

15         3.     The jury trial, currently set to commence on June 22, 2020, is

16                STRICKEN and RESET to July 27, 2020 at 9:00 A.M. in Richland.

17                The final pretrial conference will commence at 8:30 A.M. on the first

18                day of trial.

19         4.     The Court finds, given the outbreak of the COVID-19 virus, that

20                failing to reschedule the hearing would result in undue risk to




     ORDER RESETTING HEARING – 2
          Case 4:19-cr-06063-SMJ   ECF No. 91     filed 04/21/20   PageID.488 Page 3 of 5




1                  Defendant, counsel, law enforcement, Court staff, and the public at

2                  large. The Court also finds the impact of public health advisories on

3                  the availability of Court staff requires the hearing be rescheduled. The

4                  Court, therefore, finds the ends of justice served by resetting the

5                  hearing in this matter outweigh the best interest of the public and

6                  Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

7            5.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court DECLARES

8                  EXCLUDABLE from Speedy Trial Act calculations the period

9                  from May 4, 2020 the date of the original hearing, through June 3,

10                 2020, the date of the rescheduled hearing, as the period of delay

11                 required by the interests of justice.

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER RESETTING HEARING – 3
      Case 4:19-cr-06063-SMJ    ECF No. 91       filed 04/21/20   PageID.489 Page 4 of 5




1         6.     In light of the delay associated with this Order, the remaining case

2                management dates and deadlines in this matter are amended as follows:

3                                                    Current              Revised
                                                   Date/Deadline        Date/Deadline
4
                 USAO Expert Notice:               April 3, 2020      May 4, 2020
5                Defense Expert:                   April 17, 2020     May 18, 2020

6
     All pretrial motions, including discovery
7    motions, Daubert motions, and motions         April 17, 2020       May 28, 2020
     in limine, filed
8    Defendant Carter’s (02) Motion and
                                                    May 4, 2020
     Memorandum Re: Suppression of
9                                                       and              June 3, 2020
     Evidence, ECF No. 70 and Defendant
                                                    May 5, 2020           8:30 A.M.
     Carter’s (02) Motion and Memorandum
10                                                   9:00 A.M.            Richland
     to Suppress Statements and Evidence,
                                                     Richland
     ECF No. 71
11
                                                   May 28, 2020          July 2, 2020
     PRETRIAL CONFERENCE
                                                    9:00 AM -             9:15 AM -
12   Deadline for motions to continue trial
                                                   RICHLAND              RICHLAND
13   CIs’ identities and willingness to be
     interviewed disclosed to Defendant (if        May 29, 2020         July 13, 2020
14   applicable)
     Grand jury transcripts produced to
15   Defendant
                    Case Agent:                    May 29, 2020         July 13, 2020
16                  CIs:                           May 29, 2020         July 13, 2020
                    Other Witnesses:               May 29, 2020         July 13, 2020
17   Exhibit lists filed and emailed to the
                                                   June 15, 2020        July 21, 2020
     Court
18   Witness lists filed and emailed to the
                                                   June 15, 2020        July 21, 2020
     Court
19   Trial briefs, jury instructions, verdict
     forms, and requested voir dire filed and      June 15, 2020        July 15, 2020
20   emailed to the Court



     ORDER RESETTING HEARING – 4
       Case 4:19-cr-06063-SMJ   ECF No. 91      filed 04/21/20   PageID.490 Page 5 of 5




1    Exhibit binders delivered to all parties
                                                  June 15, 2020        July 17, 2020
     and to the Court
2    Delivery of JERS-compatible digital
                                                  June 15, 2020        July 21, 2020
     evidence files to the Courtroom Deputy
3    Trial notices filed with the Court           June 17, 2020        July 17, 2020
     Technology readiness meeting (in-
4                                                 June 17, 2020        July 21, 2020
     person)
5                                                 June 22, 2020        July 27, 2020
                  JURY TRIAL                       9:00 AM -            9:00 AM -
6                                                 RICHLAND             RICHLAND

7
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
8
     provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals
9
     Service.
10
           DATED this 21st day of April 2020.
11

12                     __________________________
                       SALVADOR MENDOZA, JR.
13                     United States District Judge
14

15

16

17

18

19

20



     ORDER RESETTING HEARING – 5
